Citation Nr: 1000149	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-12 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for residuals of a 
fractured pelvis.

3.  Entitlement to a rating higher than 10 percent for low 
back strain.

4.  Entitlement to a rating higher than 10 percent for left 
foot traumatic arthritis and pes planus.

5.  Entitlement to a rating higher than 10 percent for right 
foot traumatic arthritis and pes planus.

6.  Entitlement to a rating higher than 10 percent for left 
knee chondromalacia.

7.  Entitlement to a rating higher than 10 percent for right 
knee chondromalacia.

8.  Entitlement to a compensable rating for residuals of a 
right middle finger fracture.


REPRESENTATION

Veteran represented by:  To be clarified. 

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1994 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran has since relocated to Sarasota, Florida; hence, 
the RO should determine whether transfer of his claims file 
to a more appropriate jurisdiction is in order.

In October 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the claims file.  At the time of the hearing, the 
Veteran submitted additional evidence on his claims along 
with a waiver of initial RO consideration of the evidence.

At the hearing testimony and in the supplemental materials 
submitted at the hearing, the Veteran has raised the 
following claims of service connection for: obesity, diabetes 
mellitus, hypertension, central sleep apnea, obstructive 
sleep apnea, neuropathy in the legs and feet, 
hyperthyroidism, hypogonadism with erectile dysfunction, 
depression and mood swings, and arthritic pain of the feet, 
knees, and low back.  

The Veteran seeks service connection on a secondary basis as 
being caused or aggravated by one or more service-connected 
disabilities and under 38 U.S.C.A. § 1151 as a result of 
malpractice in the treatment of one or more service-connected 
disabilities.  And the claims are referred to the RO for 
appropriate action.  

In addition, the record raises the claim for a total 
disability rating for compensation based on individual 
unemployability, which also referred to the RO for 
appropriate action.

In June 2009, in a Report of Contact, the Veteran stated that 
he had a new power of attorney, but he waived the right to 
have his file reviewed by the new power of attorney and he 
wanted his file forwarded to the Board without delay.

The claims of service connection for a bilateral hip 
disability and for residuals of a fractured pelvis and the 
claims for increase for the right and left knee disabilities 
and the claim for increase for the residuals of a right 
middle finger fracture are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

The Board is deferring a decision on the claim for increase 
for low back strain until the claims of service connection 
for residuals of a fractured pelvis is finally adjudicated, 
which is inextricably intertwined with the claim for increase 
for low back strain.  Kellar v. Brown, 6 Vet. App. 157 
(1994). 


FINDINGS OF FACT

1.  Left foot traumatic arthritis and pes planus are 
manifested by pain and tenderness but a moderately severe 
foot disability or marked deformity or characteristic 
callosities are not shown. 

2.  Right foot traumatic arthritis and pes planus are 
manifested by pain and tenderness but a moderately severe 
foot disability or marked deformity or characteristic 
callosities are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for left 
foot traumatic arthritis and pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5275, 5284 
(2009).   

2.  The criteria for a rating higher than 10 percent for 
right foot traumatic arthritis and pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 
(2009).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase decided, the RO provided pre-
adjudication VCAA notice by a letter dated in April 2006.  
The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disabilities had increased in severity and the effect 
that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in August 2006 for 
the claims for increase.  

The Veteran argues that the VA examination was inadequate 
because the examiner did not review his file and did not use 
a goniometer for measuring range of motion. 

As for not having the Veteran's file for review, the VA 
examiner recorded the Veteran's history and complaints and 
reviewed VA records on line.  The only the only other 
pertinent evidence in the Veteran's file were the service 
treatment records and a report of VA examination in July 
1998.  In this case, the report of VA examination in July 
1998, which included a review of the service treatment 
records, contained essentially the same history as the VA 
examiner recorded in August 2006, namely, that the Veteran 
was a paratrooper and ranger in service and he trained 
frequently with long road marches, wearing a heavy backpack, 
and that pes planus had onset in service.  Therefore the lack 
of review of the report of the VA examination in July 1998 
has not prejudiced the Veteran's claim for increase for the 
feet. 

Also, where as here service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore 
while the service treatment records are part of the record, 
the findings on the current examination are dispositive, and 
the Board finds that the current ratings for the feet have 
not been prejudiced by the lack of review of the service 
treatment records. 

The record shows that the VA examiner referred to the use of 
a goniometer in testing range of motion of the feet, but 
there is no specific reference in testing range of the motion 
of the back and knees.  As stated previously the Board is 
deferring a decision on the claim for increase for low back 
strain and is remanding the claims for increase for the knees 
and the claim for increase for the right middle finger.  

As for the claims for increase for the feet, whether or not 
the examiner used a goniometer for the feet, the disabilities 
are rated on the basis of deformity of the foot, pain, 
swelling, and characteristic callosities or overall 
impairment of the foot with regard to balance and propulsion.  
And the rating criteria do not specifically include range of 
motion.  Moreover, neither the statutory duty to assist nor a 
precedent opinion of the United States Court of Appeals for 
Veterans Claims requires that a VA examiner perform a 
specific test if the examination is otherwise sufficient.  A 
medical opinion is adequate where it is based upon 
consideration of the Veteran's prior medical history and the 
examination describes the disability in sufficient detail so 
that the Board's review of the disability will be a fully 
informed one.   Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

In this case, the VA examiner recorded the Veteran's history 
and complaints and reviewed VA records on line and completed 
the examination.  The examiner covered the criteria for 
rating the disabilities under the applicable Diagnostic 
Codes.  

For all the above, the Board finds the examination is 
adequate for rating the disabilities of the feet. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  



With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59. 

Left Foot Traumatic Arthritis and Pes Planus 
Right Foot Traumatic Arthritis and Pes Planus

Rating Criteria

The left foot and right foot each with traumatic arthritis 
and pes planus are currently separately rated 10 percent 
under Diagnostic Code 5284 (other foot injuries) and 
Diagnostic Code 5276 (pes planus).

Under Diagnostic Code 5284 , the criterion for the next 
higher rating, 20 percent, is moderately severe residuals of 
a foot injury. 

Under Diagnostic Code 5276, the criteria for a 10 percent 
rating are moderate impairment with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  The 
criteria for a 20 percent rating are objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  



Facts

Private medical records show that in June 2006 X-rays of the 
left foot with weight-bearing and non weight-bearing were 
normal without any bone or joint space abnormality.  X-rays 
of the right foot with weight-bearing and non weight-bearing 
were normal without any bone or joint space abnormality, 
except the right foot tended toward a pes planus deformity. 

On VA examination in August 2006, the Veteran complained of 
foot pain, weakness, fatigue, lack of endurance, and 
stiffness.  He denied any swelling, heat, or redness.  He 
described foot pain with any walking, which became severe 
with swelling if he walked more than one mile.  He also 
described flare-ups weekly and sometimes daily with walking, 
which improved with rest.  He did not take medication or use 
a cane.  There was no history of surgery, but he used shoe 
inserts. He indicated that his foot pain affected his job as 
a photographer because his feet limited his walking and 
movement.  

On physical examination, there were no abnormalities of the 
toes.  Active and passive ranges of motion were normal.  With 
any lifting of the toes, the Veteran complained of pain.  
There was no swelling or abnormal skin changes.  The Veteran 
walked with a normal gait.  There were no calluses or 
vascular changes in either foot.  The Veteran stated that he 
was unable to walk on his toes or on his heels for more than 
a step because of pain.  He did not have hammertoes or other 
deformity.  The Achilles tendons were normal.  He did have a 
significant decrease in the arches of the feet.  

In October 2009, the Veteran testified that he experienced 
extreme pain in his feet and believed that his traumatic 
arthritis had resulted in bone degeneration and true 
arthritis.  He reported that he could walk, but it was 
extremely painful to do so.  He was able to stand for longer 
periods of time, but that was also extremely painful and 
caused his feet to swell and throb.  He attributed at least 
some of the pain in his feet and legs to neuropathy.  



Analysis

Under Diagnostic Code 5284 for each foot, the criterion for 
the next higher rating, 20 percent, is moderately severe 
residuals of a foot injury. 

The record shows that the Veteran's primary complaints are 
pain with walking or standing and occasional swelling in each 
foot.  He testified that he is able to walk and stand, albeit 
with extreme pain.  On physical examination, he had normal 
range of motion of the feet.  His gait was normal.  By X-ray 
weight-bearing was normal without any bone or joint space 
abnormality for each foot.  By clinical finding, the Achilles 
tendons were normal.   With any lifting of the toes, the 
Veteran complained of pain.  He had no deformities or 
characteristic calluses. 

The manifestations of left foot and right foot traumatic 
arthritis and pes planus do not more nearly approximate or 
equate to moderately severe impairment of either foot under 
Diagnostic Code 5284 as it relates to balance and propulsion, 
which are the primary functions of the feet.  There is no 
evidence of a loss of balance due to either foot and while 
the Veteran complained f pain with walking, the Veteran's 
gait was normal.  

Considering functional loss due to pain, weakness, fatigue, 
or lack of endurance, and flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59, the criterion for the next higher rating, 20 
percent, under Diagnostic Code 5284 for either foot has not 
been met. 

Under Diagnostic Code 5276, the criteria for a 10 percent 
rating are moderate impairment with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  The 
criteria for a 20 percent rating are objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.



Again the Veteran's primary complaints are pain with walking 
or standing and occasional swelling in each foot.  On 
physical examination, he had normal range of motion of the 
feet.  His gait was normal.  By X-ray weight-bearing was 
normal without any bone or joint space abnormality for each 
foot.  By clinical finding, the Achilles tendons were normal.  
With any lifting of the toes, the Veteran complained of pain  
He had no deformities or characteristic calluses. 

Excluding pain, moderate impairment of either foot is not 
shown under Diagnostic Code 5276 to warrant a separate rating 
of 10 percent based on pes planus alone.  As for pain, the 
current 10 percent rating under Diagnostic Code 5284 
encompasses pain and to separately rate pain under Diagnostic 
Code 5276 would be pyramiding, the evaluation of the same 
manifestation under different diagnoses, which is not 
permissible.  38 C.F.R. § 4.14. 

Also under Diagnostic Code 5276, the criteria for a 20 
percent rating for either foot have not been shown in the 
absence of objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities. 

As neither moderately severe residuals of either foot nor 
marked deformity of the either foot due to pes planus, nor 
moderate impairment of either foot due to pes planus is 
established, the preponderance of the evidence is against the 
claims for increase for left and right foot traumatic 
arthritis and pes planus, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology associated with each 
service-connected disability, and provide for higher ratings 
for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration in relation to any of the 
service-connected disabilities is not required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for left foot traumatic 
arthritis and pes planus is denied.

A rating higher than 10 percent for right foot traumatic 
arthritis and pes planus is denied.




REMAND

The record shows that in service the Veteran attended the 
Airborne and Ranger schools and he trained frequently with 
long road marches, wearing a heavy backpack. 

On the claim of service connection for a bilateral hip 
disability, the Veteran asserts that the intense physical 
activity and tempo of airborne and ranger training resulted 
in degenerative changes in the hips.  In support of his claim 
he has submitted a medical opinion from E.L., MD.  On VA 
examination in August 2006, the diagnosis was osteoarthritis 
of the hips, but there was no nexus opinion. 

The record shows that in service in June 1996 the Veteran 
complained of pain in the left lower quadrant of the abdomen 
after hitting the tarmac on an airborne operation.  The 
assessment was left lower quadrant pain of unknown etiology.  
In April 1997, the Veteran complained of low back pain.  And 
on examination for a Medical Board in November 1997, low back 
pain was noted.   After service, a MRI by VA in July 2005 
showed an old avulsion fracture on the right inferior iliac 
spine.   

On the claim of service connection for residuals of fracture 
of the pelvis, the Veteran asserts that in June 1996 he 
fracture his pelvis on parachute landing when the hit the 
tarmac at 40 miles an hour.  On VA examination in August 
2006, the MRI findings were not addressed.

On the claims for service connection, there is insufficient 
evidence to decide the claims, and a VA examination and 
medical nexus opinion are necessary to decide the claims and 
further development under the duty to assist is necessary.

On the claim for increase for low back strain, The Board is 
deferring a decision on the claim for increase for low back 
strain until the claim of service connection for residuals of 
a fractured pelvis is finally adjudicated, which is 
inextricably intertwined with the claim for increase for low 
back strain.  Kellar v. Brown, 6 Vet. App. 157 (1994). 

On the claims for increase for left and right knee 
disabilities and the claim for increase for residuals of a 
right middle finger fracture, reexaminations are necessary to 
verify the current severity of the disabilities under 
38 C.F.R. § 3.327. 

Accordingly, the claims are REMANDED for the following 
action:

1.  The Veteran is asked to clarify who 
represents him. 

2.  Afford the Veteran a VA orthopedic 
examination to determine the following: 

a).  Whether it is at least as 
likely as not that the 
degenerative changes of the hips, 
first shown after service, are 
consistent with the Veteran's 
experiences in service, pertaining 
the intense physical activity and 
tempo of airborne and ranger 
training;  alternatively, 

b).  Whether it is at least as 
likely as not that the 
degenerative changes of the hips 
are due to or aggravated by the 
Veteran's service-connected 
musculosketal disabilities of low 
back strain, bilateral foot 
traumatic arthritis and pes 
planus, and bilateral knee 
chondromalacia. 

c).  Whether it is at least as 
likely as not that the old 
avulsion fracture on the right 
inferior iliac spine by MRI in 
July 2005 is consistent with the 
injury in service, when the 
Veteran complained of pain in the 
left lower quadrant of the abdomen 
after hitting the tarmac on an 
airborne operation, and the 
assessment was left lower quadrant 
pain of unknown etiology. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

Also, the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms. 

The Veteran's claims file should be 
made available to the examiner.

3.  Afford the Veteran a VA examination 
to determine the current level of left 
and right knee impairment. 

The examiner is asked to describe the 
range of flexion and extension in 
degrees, using a goniometer, and to 
describe any subluxation or ligament 
instability.

The examiner is asked to describe any 
additional limitation of flexion or 
extension, considering functional loss 
due to pain, weakness, fatigability, 
painful motion, including during flare-
ups or with repetitive use, if 
feasible, in terms of degrees of 
additional limitation of flexion or 
extension. 

The examiner is asked to comment of the 
finding of a tear of the medial 
meniscus by MRI in January 2006, and 
the VA orthopedic surgery consult in 
July 2007. 

The Veteran's claims file should be 
made available to the examiner.

4.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to the residuals of a 
fracture of the right middle finger, 
namely, whether there is a gap of one 
inch (2.5 cm.) or more between the 
fingertip and the proximal transverse 
crease of the palm with the finger 
flexed to the extent possible, or 
whether extension is limited by more 
than  30 degrees. 

The Veteran's claims file should be 
made available to the examiner.

5.  After the requested development is 
completed, adjudicate the claims.  On 
the claim for increase for the left 
knee, adjudicate whether the tear of 
the medial meniscus was caused by or 
aggravated by the service-connected 
disability.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative, if one is 
appointed, a supplemental statement of 
the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


